The Honorable Stan Berry State Representative Post Office Box 41 Dover, AR 72837
Dear Representative Berry:
I am writing in response to your request for an opinion on "whether you can haul native stone on a vehicle that is licensed with an NR license plate[?]"
I assume that by "NR License Plate" you are referring to a Class Eight motor vehicle license under A.C.A. § 27-14-601(a)(3)(H) (Repl. 2004).1
RESPONSE
In my opinion native stone may not be hauled on a vehicle licensed under A.C.A. § 27-14-601(a)(3)(H) unless the native stone is "to undergo further processing into a finished or semifinished product other than crushed rock or crushed stone[.]"
A special license may be obtained for a truck or trailer that is used exclusively for the noncommercial hauling of farm products produced in this state and for hauling feed, seed, fertilizer, poultry litter or for hauling unfinished and unprocessed forest products and clay minerals and ores originating in Arkansas which are then processed or refined within the state. A.C.A. § 27-14-601(a)(3)(H)(i) (Repl. 2004).
Under the applicable statute, however, unfinished clay minerals and ore in the form of rock or stone may only be transported by a vehicle with a Class Eight license if the rock or stone is "to undergo further processing into finished or semifinished product other than crushed rock or crushed stone[.]" A.C.A. § 27-14-601(a)(3)(H)(i).
In this regard, the applicable statute provides as follows:
  Rock or stone or crushed rock or crushed stone, except rock or stone which is to undergo further processing into a finished or semifinished product other than crushed rock or crushed stone, shall not be construed as "clay minerals" or "ores" under the provisions of this classification.
A.C.A. § 27-14-601(a)(3)(H)(i).
In my opinion, the statute is clear and unambiguous in its meaning. Only native stone that is being transported to a location in the state to be further processed into a product other than crushed stone may be transported by a vehicle with a Class Eight license.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JMD/cyh
1 This statute is amended by three separate acts of the 85th
General Assembly. See, Acts 2005, Nos. 1929, 1934 and 1950. The amendments will be effective August 12, 2005 (See Op. Att'y Gen.2005-110) and do not impact the question you have posed.